Case 1:19-cv-04222-VSB Document 4 Filed 05/10/19 Page 1 of1

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=]

JESSICA SANCHEZ-TORRES, Individually
and on behalf of others similarly situated,

 

Plainiffts}

FILADELFO SANCHEZ aka JORGE SANCHEZ et al.

 

)
)
)
)
v. Civil Action No, 19-cv-4222-VSB
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION

FILADELFO SANCHEZ aka JORGE SANCHEZ,

ALEJO SANCHEZ, JOANNA SANCHEZ, Individually

and TACO MIX LLC, TACO MIX II LLC, TACO MIX il} LLC,

TACO MIX OF INDUSTRY CITY LLC, TACO MIX DELANCEY LLC,
TACO MIX OF QUEENS LLC d/b/a TACO MIX

To: (Defendant's name and address)

234 East 116th Avenue, New York, NY 10029

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

, Darren Rumack
whose name and address are: The Klein Law Group

39 Broadway Suite 1530
New York, NY 10006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
